Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2014/0105302) teaches a motion candidate list for a current video block, coding of the current video block using the motion candidate list, and the use of a table separate from the motion candidate list to store candidate motion information. However, such prior art does not disclose a table separate from the candidate list (see Applicant’s Arguments dated 2/18/2021, p. 3) where at least one motion candidate may be checked in the table in an order of at least one index of the motion candidate to determine whether to add such a candidate to the motion candidate list of a subsequent block and wherein the motion candidate in the table is checked after checking a temporal block in a different picture than a picture that contains the subsequent video block. Specifically it does not disclose:

…
wherein the table comprises one or more motion candidates derived from one or more video blocks that have been coded and indices of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table, wherein at least one motion candidate in the table is checked in a n order of at least one index of the at least one motion candidate from the table to a motion candidate list of a subsequent video block,
wherein the at least one motion candidate in the table is checked after checking a temporal block which is in a different picture than a picture that contains the subsequent video block.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/LINDSAY J UHL/Examiner, Art Unit 2481